DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
2.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 41 has been amended as follows: last line replace the terms “whereinθ” with “wherein θ”. 

Reason for Allowance
3.	Regarding claims 31, 33-35, 37-39, 41-43 and 45-46, Jongren (US 2014/0056156 A1 –Previously Cited) teaches receiving a reference signal from a base station (Figure 11, Step 302 “Receive Reference Symbols on a Set of CSI-RS Resources”); selecting a precoding matrix W based on the reference signal (Figure 11, Step 304 “Determine a Common Transmission Rank (W) for the Set of CSI-RS Resources, Based on the Reference Symbols Received on a Proper Subset of those CSI-RS Resources”); and sending a precoding matrix indicator (PMI) corresponding to the precoding matrix W to the base station (Figure 11, Step 308 “Transmitting the Feedback (PMI) to the Communication Network (Base Station)”). Zhu (US 2012/0082190 A1 –Previously Cited) discloses in Paragraph 34,             
                v
                =
                
                    
                        1
                    
                    
                        2
                    
                
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        2
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        3
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                        T
                    
                
            
        ). However, prior art of record fails to disclose said matrix set as recited in the claims.

4.	Therefore, regarding claims 31, 33-35, 37-39, 41-43 and 45-46 (renumbered as 1-12) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

5.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633